                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     KEVIN ROYA,                                         Case No.18-cv-06141-JD
                                                        Plaintiff,
                                   6
                                                                                             ORDER RE DISMISSAL AND STAY
                                                 v.
                                   7
                                                                                             Re: Dkt. Nos. 15, 17
                                   8     PACIFIC MARITIME ASSOCIATION, et
                                         al.,
                                   9                    Defendants.
                                  10

                                  11          Pro se plaintiff Kevin Roya originally filed this employment action against Everport

                                  12   Terminal Services and several other defendants in California state court. Roya was a longshore
Northern District of California
 United States District Court




                                  13   mechanic at a terminal in the Port of Oakland, and captioned his complaint as an action for

                                  14   “wrongful termination” and other employment-related claims. Dkt. No. 1, Ex. B. The original

                                  15   complaint expressly mentioned the “pacific coast longshore contract document” as being “in

                                  16   dispute.” Id. Defendants removed the case to this Court on the basis of complete pre-emption

                                  17   under Section 301 of the Labor Management Relations Act, 29 U.S.C. § 185(a). See Dkt. No. 1.

                                  18   Roya did not object to the removal, and subsequently amended his complaint with references to

                                  19   42 U.S.C. Section 1981 and other federal statutes. Dkt. No. 17. While removal appears to have

                                  20   been appropriate at the time of the original complaint, it is possible that facts might emerge that

                                  21   would cast doubt on complete pre-emption and vitiate federal question jurisdiction. See Allis-

                                  22   Chalmers Corp. v. Lueck, 471 U.S. 202, 211 (1985); McCray v. Marriott Hotel Servs., Inc., 902

                                  23   F.3d 1005, 1011 (9th Cir. 2018).

                                  24          As it currently stands, the amended complaint, Dkt. No. 17, does not state enough facts in a

                                  25   sufficiently clear way to make out a plausible claim. A complaint must contain “a short and plain

                                  26   statement of the claim showing that the pleader is entitled to relief” so that the defendants have

                                  27   fair notice of the substance of the claim and the facts supporting it. Fed. R. Civ. P. 8(a)(2); see

                                  28   also Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). As a pro se plaintiff, Roya is
                                   1   entitled to the benefit of the doubt in the application of this standard, and a liberal construction of

                                   2   his complaint. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010). Even so, the amended

                                   3   complaint is not coherent enough to go forward. It runs just under two-and-a-half pages, and

                                   4   features statements such as “Kenneth green is a known troublemaker and liar” and “this whole

                                   5   thing started over a rope being cut by Brian tilly.” Dkt. No. 17 at 1, 2. The lack of clarity is

                                   6   exacerbated by the fact that Roya attached over 100 pages of medical and employment records,

                                   7   including documents from a union grievance proceeding. There is simply not enough explanation

                                   8   in the amended complaint to apprise the Court of what Roya’s claims might be, or to give

                                   9   defendants fair notice of what they need to respond to.

                                  10          Consequently, the complaint is dismissed without prejudice. Plaintiff may file a second

                                  11   amended complaint by February 4, 2019. Failure to amend by that date will result in dismissal

                                  12   with prejudice under Federal Rule of Civil Procedure 41(b).
Northern District of California
 United States District Court




                                  13          In the meantime, the case is stayed in its entirety. The case management conference set for

                                  14   January 10, 2019, is vacated.

                                  15          IT IS SO ORDERED.

                                  16   Dated: January 3, 2019

                                  17

                                  18
                                                                                                      JAMES DONATO
                                  19                                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
